         Case 1:17-cv-10511-IT Document 55 Filed 12/04/18 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

FADI DAHHAN, Individually and on Behalf )     No. 1:17-cv-10511-IT
of All Others Similarly Situated,         )
                                          )   CLASS ACTION
                              Plaintiff,  )
                                          )
        vs.                               )
                                          )
OVASCIENCE, INC., et al.,                 )
                                          )
                              Defendants.
                                          )
                                          )



     JOINT STATEMENT PURSUANT TO FED. R. CIV. P. 26(f) AND L.R. 16.1(d)
           Case 1:17-cv-10511-IT Document 55 Filed 12/04/18 Page 2 of 6



       Pursuant to Local Rules 16.1 and 26.1, and Federal Rules of Civil Procedure 16 and

26(f), Lead Plaintiff Freedman Family Investments LLC (“Lead Plaintiff”) and Defendants

OvaScience, Inc., Michelle Dipp, M.D., Ph.D., and Jeffrey E. Young (“Defendants”) have

conferred and hereby submit this Joint Statement.

              PROPOSED DISCOVERY PLAN AND MOTION SCHEDULE

I.     Initial Disclosures

       Pursuant to the Court’s Scheduling Order of September 13, 2018 (ECF No. 49; the

“Scheduling Order”), the Parties exchanged initial disclosures required by Fed. R. Civ. P.

26(a)(1) and by the Court’s Notice of Scheduling Conference on October 4, 2018.

II.    Subjects, Timing, and Phasing of Discovery and Timing of Dispositive
       Motions

       With respect to the scope of anticipated discovery, Plaintiff states as follows: As

sustained by the Court, the Amended Complaint concerns Defendants’ false and misleading

statements and omissions of material fact related to the Company’s AUGMENT fertility

treatment. AUGMENT was launched in the United States in 2012 and studied for its safety,

efficacy and potential commercialization throughout 2013. Based specifically on the Company’s

2013 study results, the treatment was commercially released in 2014, which commences the

proposed Class Period from December 17, 2014 through September 28, 2015.               Discovery,

therefore, of the 2013 study results is critical to Plaintiffs’ case, which necessitates proof of

Defendants’ intent to deceive and knowledge (or reckless disregard) of omitted material facts.

Accordingly, Plaintiff will seek discovery related to the safety, efficacy and commercialization

of AUGMENT, as well as the Company’s associated financial condition, performance, and

growth, among other things, from January 1, 2013 through December 31, 2015 or thereafter, but

only to the extent it relates to Defendants’ Class Period fraud. Market losses upon the revelation
           Case 1:17-cv-10511-IT Document 55 Filed 12/04/18 Page 3 of 6



of Defendants’ fraud were over $500 million, further supporting that the scope of suggested

discovery is proportional to the value and needs of the case, and is commensurate with Plaintiff’s

high burden of proof.

       Defendants believe that Plaintiff’s articulated scope of anticipated discovery is

overbroad, unduly burdensome, and not proportional to the needs of the case in light of the

allegations in the Plaintiff’s Amended Class Action Complaint. Defendants propose to limit the

time period for discovery to two financial quarters preceding Plaintiff’s alleged putative class

period (December 17, 2014, through September 28, 2015) through the end of the putative class

period, i.e. to the time period of March 31, 2014, through September 28, 2015. The Parties agree

to negotiate search terms, custodians, and time periods for use in document discovery and

discovery of electronically-stored information.

       Pursuant to the Court’s Scheduling Order, the Court has adopted a timetable for

discovery and motion practice in this action. In addition, by electronic order dated October 25,

2018, the Court adopted the Parties’ proposed schedule for class certification motion practice

(ECF No. 54).

III.   Discovery of Electronically Stored Information (ESI)

       The Parties anticipate that this matter will involve the production of ESI and agree to

negotiate search terms, custodians, and time periods for ESI discovery.        The Parties have

negotiated and agree to the terms of a Stipulated Protocol Governing Discovery of Hard Copy

and Electronically-Stored Information (“ESI Agreement”).

IV.    Privilege Issues

       The Parties agree to the terms of the Stipulation and [Proposed] Order Governing the

Production and Exchange of Confidential and Highly Confidential Information (“Protective
           Case 1:17-cv-10511-IT Document 55 Filed 12/04/18 Page 4 of 6



Order”) attached hereto as Exhibit 1. The Parties submit the proposed Protective Order herewith

for the Court’s approval.

V.     Limitations on Discovery

       At this time, Plaintiff anticipates a need for discovery events beyond those articulated in

Local Rule 26.1. Defendants do not anticipate the need for discovery events beyond those

articulated in Local Rule 26.1. The Parties reserve their rights to request discovery beyond those

articulated in Local Rule 26.1(c), will endeavor to negotiate in good faith to reach agreement as

to that modification, and seek Court intervention only in the event it should become necessary.

VI.    Other Discovery Orders

       Other than the Protective Order identified above, the Parties do not anticipate any

additional discovery orders at this time.

VII.   Counsel and Party Certifications

       The Parties will separately file certifications pursuant to Local Rule 16.1(d)(3).

VIII. Pending Motions

       There are no pending motions before the Court at this time.

IX.    Reassignment to Magistrate Judge

       The Parties do not consent to reassignment of this case to a Magistrate Judge for all

purposes, and do not consent to a trial by a Magistrate Judge at this time.
           Case 1:17-cv-10511-IT Document 55 Filed 12/04/18 Page 5 of 6



DATED: December 4, 2018


LAW OFFICE OF ALAN L. KOVACS             MINTZ, LEVIN, COHN, FERRIS,
ALAN L. KOVACS (BBO #278240)             GLOVSKY AND POPEO, P.C.

            /s/ Stephen R. Astley                     /s/ Adam L. Sisitsky
             Stephen R. Astley                         Adam L. Sisitsky
Alan L. Kovacs                           John F. Sylvia, BBO #555581
257 Dedham Street                        Adam L. Sisitsky, BBO #637532
Newton, MA 02461                         Matthew D. Levitt, BBO #660554
Telephone: 617/964-1177                  Emily B. Kanstroom Musgrave, BBO #678979
617/332-1223 (fax)                       Rebecca L. Zeidel, BBO #684697
alankovacs@yahoo.com                     One Financial Center
Local Counsel                            Boston, MA 02111
                                         Telephone: 617/542-6000
ROBBINS GELLER RUDMAN                    617/542-2241 (fax)
  & DOWD LLP                             JFSylvia@mintz.com
JACK REISE                               ALSisitsky@mintz.com
STEPHEN R. ASTLEY                        MDLevitt@mintz.com
ELIZABETH A. SHONSON                     EKMusgrave@mintz.com
SABRINA E. TIRABASSI                     RLZeidel@mintz.com
CONSTANTINE P. ECONOMIDES                Counsel for Defendants OvaScience, Inc.,
120 East Palmetto Park Road, Suite 500   Michelle Dipp, M.D., Ph.D., and Jeffrey E.
Boca Raton, FL 33432                     Young
Telephone: 561/750-3000
561/750-3364 (fax)
jreise@rgrdlaw.com
sastley@rgrdlaw.com
eshonson@rgrdlaw.com
stirabassi@rgrdlaw.com
ceconomides@rgrdlaw.com

CRIDEN & LOVE, P.A.
MICHAEL E. CRIDEN
7301 SW 57th Court, Suite 515
South Miami, FL 33143
Telephone: 305/357-9000
305/357-9050 (fax)
Additional Counsel for Plaintiff
              Case 1:17-cv-10511-IT Document 55 Filed 12/04/18 Page 6 of 6



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants, if any, on
December 4, 2018.


                                                                /s/ Adam L. Sisitsky
                                                                 Adam L. Sisitsky




82951916v.1
